               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                            4:18CR3088

    vs.
                                                           ORDER
ERIC BERINGER,

                 Defendants.


    IT IS ORDERED:

    1)    Defendant’s motion for temporary modification of pretrial release, (Filing
          No. 879), is granted.

    2)    Defendant is permitted to travel to Amarillo, Texas from March 23,
          2020 through March 25, 2020.

    3)    On or before March 20, 2019, Defendant shall provide information
          to pretrial services outlining contact numbers, and his
          transportation and lodging arrangements for the trip.

    March 15, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
